Citation Nr: 0925620	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck and upper 
back disability, to include on a secondary basis.

2.  Entitlement to service connection for a headache 
disability, to include on a secondary basis.

3.  Entitlement to service connection for depression, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  Jurisdiction was subsequently transferred to the 
RO in Pittsburgh, Pennsylvania.

The Board notes that on the Veteran's Form 9, she indicated 
that she is not appealing the issues of entitlement to 
special monthly compensation based on aid and attendance, and 
entitlement to service connection for bilateral hand pain and 
a bilateral knee condition.  The Board has limited its 
consideration accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service 
connection for a neck and upper back pain disability, 
headaches, and depression, as she believes that these 
conditions are related to her active service.  In particular, 
the Veteran argues that they stem from her service-connected 
degenerative disc disease of the lumbar spine.

The record reveals that the Veteran failed to report for a VA 
compensation and pension examination pertaining to her claims 
in January 2005.  The law provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record, in the case of an original 
compensation claim, or the claim shall be denied in the case 
of any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase.  38 
C.F.R. § 3.655(b).  For the reasons expressed below, the 
Board finds that the Veteran has demonstrated good cause.  

On a Form 9 submitted in February 2007, the Veteran indicated 
that she was never contacted by phone or mail notifying her 
of the date and time of the January 2005 examination.  The 
record reflects that at the time the examination notification 
was sent, the Veteran's address and phone number were listed 
as being in Maryland.  However, sometime prior to the August 
2005 rating decision on appeal here, the Veteran notified VA 
of a new address in Korea and subsequent communication to the 
Veteran has been sent to that address.  Therefore, the Board 
has determined that it is plausible that the Veteran was not 
informed of the date and time of her examination as 
notification was sent to an incorrect address.

Based on the foregoing, the Board finds that the Veteran has 
demonstrated good cause for failing to attend the scheduled 
appointment.  In addition, the Board assumes that the 
Veteran's request for another examination indicates a 
willingness on her part to report for a rescheduled 
examination.

Lastly, the Veteran should be provided written notification 
of the provisions of 38 C.F.R. § 3.655 concerning the 
consequences of her failure to report, without good cause, 
for a scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the 
disabilities at issue.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and her representative 
and request them to provide the 
outstanding evidence.

2.  Then, the RO or AMC should arrange 
for the Veteran to be examined by a 
psychiatrist or a psychologist to 
determine the nature, extent and etiology 
of any currently present depressive 
disorder.  
Also, the Veteran should be advised of 
the provisions of 38 C.F.R. § 3.655, 
concerning the consequences of her 
failure to report for an examination 
without good cause. If the Veteran fails 
to report for an examination, a copy of 
the notice must be associated with the 
claims folders.

The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the review of the claims file 
and evaluation of the Veteran, the 
examiner should provide an opinion with 
respect to any currently present 
depressive disorder as to whether there 
is a 50 percent or better probability 
that the disorder originated during 
service or is otherwise etiologically 
related to service.  The examiner should 
also provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's depressive 
disorder was caused by or chronically 
worsened by her service-connected low 
back disability.

The supporting rationale for all opinions 
expressed must also be provided.

3.  Then, the RO or AMC should arrange a 
VA examination or examinations by an 
examiner or examiners with the 
appropriate expertise to determine the 
nature an etiology of any currently 
present neck, upper back and headache 
condition.  Also, the Veteran should be 
advised of the provisions of 38 C.F.R.            
§ 3.655, concerning the consequences of 
her failure to report for an examination 
without good cause.  If the Veteran fails 
to report for an examination, a copy of 
the notice must be associated with the 
claims folders.

The claims folders must be made available 
to and reviewed by the examiner(s).  Any 
indicated studies should be performed.

Based on the review of the claims file 
and evaluation of the Veteran, the 
examiner(s) should provide an opinion 
with respect to any currently present 
neck, upper back, or headache disorder as 
to whether there is a 50 percent or 
better probability that the disorder 
originated during service or is otherwise 
etiologically related to service.  The 
examiner should also provide an opinion 
as to whether there is a 50 percent or 
better probability that any neck, upper 
back, or headache condition was caused by 
or chronically worsened by her service-
connected low back disability.

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




